Fourth Court of Appeals
                               San Antonio, Texas
                                      June 18, 2018

                                   No. 04-18-00306-CV

                      IN THE INTEREST OF S.R., et al., children,

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01218
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
    The Appellant-Mother, E.R.’s Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to July 5, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court